Dear Mr. Rutledge:
You have recently asked whether there exists any legal impediment to your simultaneous holding of the positions of city attorney and city magistrate for the City of DeQuincy. Both positions referenced are appointed by the Mayor. You receive $175.00 per month as a retainer for city attorney as well as $175.00 per month for serving as city magistrate.
At the outset, the compensation factor is only significant to determine employment status. See LSA-R.S. 42:62(3). Further, it is assumed that the offices of city magistrate and city attorney of DeQuincy are not full-time appointive offices as defined in LSA-R.S. 42:62(4).
Therefore, it is the opinion of this office that unless the positions of city magistrate and city attorney are both full-time appointive offices you may serve in the dual capacity of both if one is full-time and one is part-time or both are part-time appointments.
Note that we assume you do not act as a prosecutor, and that you do not supervise the city prosecutor, and that you are only involved in civil cases in your role as city magistrate. Otherwise, the situation might be violative of LSA-R.S. 42:64
concerning the holding of incompatible offices.
Should you have further questions, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: November 14, 1997
Kerry L. Kilpatrick Assistant Attorney General